DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species ‘a’ (figure 9)  in the reply filed on 2/1/21 is acknowledged.
Applicant has pointed to claims 1-6, 9 and 13-18 as readable thereon.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/942,148 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘148 Application anticipate the claims of the instant Application.  Further, the claims of ‘148 Application are obvious in view of the instant claims.  The difference beign the recitation of metal pads and peripheral circuitry connected thereto.  The use of metal pads to connect peripheral circuitry (e.g. driver, busses, buffers, etc.) is well known in the art and it would have been obvious to those having ordinary skill to provide such features with the instant claims to arrive at the ‘148 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai (US 2018/0247695).
Regarding claim 1, Kasai discloses a non-volatile memory device comprising: a memory cell array including memory cells respectively connected to bit lines (see Figure 3); and a control logic unit (200) configured to control a program operation with respect to the memory cells, wherein the control logic unit is further configured to: perform a normal program verify operation (See Figure 10, s110) with respect to the memory cells by using a normal program verify condition (VL1), during the program operation, and based on a suspend command (S103=yes) that is received during the program operation, perform an initial program verify operation with respect to the memory cells by using an initial program verify condition that is different from the normal program verify condition (S109, condition VL2).
Regardin claim 2, Kasai discloses the non-volatile memory device of claim 1, wherein the initial program verify operation is performed in response to the suspend command or a resume command that is received after the suspend command (S107).
Regardin claim 3, Kasai discloses the non-volatile memory device of claim 1, wherein the normal program verify operation is performed in a program loop before the suspend command is received or in a program loop after the initial program verify operation (see Figure 10 and 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai.
Regardin claim 9, Kasai discloses the non-volatile memory device of claim 1, but fails to show specifically that the suspend command is received after an N-th program loop of the program operation, wherein N is a natural number that is greater than or equal to 2.
However, Kasai shows that the suspend command can be received after any program loop count (inclusive of >=2).  That is to say, Kasai teaches a range for the loop count that overlaps with Applicant’s and therefore the prima facie case of obviousness exists (see MPEP 2144.05).


Allowable Subject Matter
Claims 13-18 are thought to be allowable pending Applicant’s resolution of the double patenting rejection above.
The following is an examiner’s statement of reasons for provisional allowance: while the prior art teaches various embodiments of modifying verification parameters upon resuming program operation (see rejections above, US 2018/0151237), the prior art fails to teach or reasonably suggest in combination performing an initial program verify operation by developing, during an initial develop time, voltage levels of sensing nodes respectively connected to bit lines respectively connected to the memory cells, in response to a suspend command or a resume command received after the suspend command; applying a second program voltage to the selected word line in response to the resume command; and performing a normal program verify operation by developing the voltage levels of the sensing nodes during a normal develop time that is different from the initial develop time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 4-6 are provisionally objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Similar to claim 13 above, the prior art fails to teach or reasonably suggest the normal program verify condition comprises a normal develop time, and the initial program verify condition comprises an initial develop time that is different from the normal develop time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824